Title: To James Madison from John Armstrong, Jr., 24 September 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 24 Sept. 1807.

I have this moment been confidentially informed, that the Minister of Marine and the Council of prizes were about to receive new orders in relation to the November decree.  I hasten to convey this information to you, as it may be important, (particularly at the present crisis) that it should be early known in America.  It was conveyed to me in a note of which the following is a litteral translation.
"Questions 1st. 2d. & 3d. have been put to the Govt., and answers 1st. 2d. & 3d. have been given by it to those questions.  New orders will of course issue to the Marine department and Council of Prizes.
Question 1st.  Shall there be any exception (in executing the Novr. decree) in favor of nations who by their treaties with France are allowed the privilege of neutralising enemy’s property.
Ansr. 1st.  The decree itself containing no exception, none can be made in it’s application.
Question 2d.  Shall neutral vessels in ballast, be liable to capture and confiscation on proof only of their having entered a British Port?
Answer 2d.  This question must lay over for farther consideration.
Question 3d.  Shall one half of the property captured & confiscated be appropriated towards indemnifying french subjects who have suffered by the War?
Answer 3d.  One half of the property captured &c shall go to the relief of french sufferers."
I hope, in a day or two, to be able to give you farther information on this head, but I cannot flatter you with the prospect of any change for the better, with respect to it.  It would appear that the two great rivals of Europe were striving, not only which should do us the most harm, but which should most injure itself, in the measures persued in relation to us.  Does not this fact strongly indicate the policy we ought to persue in our turn?  Ought we not to withdraw ourselves from commerce ’till the present storm passes by?  Things cannot last as they now are, nor can they change, but for the better.  An embargo honestly observed, would, besides securing your present safety and future strength, offer to your friends or your enemies, a lesson of much instruction; it would teach them how important to belligerents, is the interposition of a regular commerce, commensurate with their wants and honestly neutral, a thing they have not yet learned to appreciate.  I have the honor to be Sir, with very high respect, Your most obedient & very humble Servant

John Armstrong

